IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ARTHUR BIGGINS, §
§ No. 299, 2016
Petitioner Below- §
Appellant, §
§
v. § Court Below: Superior Court
§ of the State of Delaware
ROBERT COUPE, et al., §
§ C.A. No. N16M-02-175
Respondents Below- §
Appellees. §

Submitted: July 22, 2016
Decided: September 21, 2016

Before STRH\JE, Chief Justice; HOLLAND and VALIHURA, Justices
O R D E R

This 21St day of September 2016, it appears to the Court that:

(1) The appellant, James Biggins, filed this appeal from an order of the

Superior Court dated May 10, 2016, dismissing his petition for a writ of mandamus

under the “three strikes” provision of the in forma pauperis statute, 10 Del. C. §

8804(1).1 On June 27, 2016, Biggins filed his opening brief on appeal, asserting that

the three strikes provision does not apply to petitions for writs of mandamus

 

1 10 Del. C. § 8804(f) provides that a prisoner may not file a complaint in forma pauperis if the
prisoner previously has iiled three or more civil actions that were dismissed as being frivolous or
malicious or for failing to state a claim unless the prisoner is in imminent danger of serious physical

injury at the time the new complaint is filed.

(2) On July 13, 2016, the Clerk of the Court issued a notice to Biggins to
show cause why the Superior Court’s judgment should not be summarily affirmed
because the issue on appeal is controlled by Delaware law. Biggins filed his
response on July 22, 2016, arguing that there is federal case law2 holding that writs
of mandamus fall outside the scope of the three strikes provision in the Prison
Litigation Reform Act,3 which is the federal counterpart to Delaware’s in forma
pauperis statute.

(3) Biggins’ reliance on federal case law interpreting the federal statute is
unpersuasive The Delaware statute, unlike its federal counterpart, clearly defines a
“complaint” to include “any civil action or miscellaneous action or any application
for an extraordinary writ‘.”4 This Court previously has held that Section 8804(i)
could be applied to bar a prisoner’s petition for a writ of mandamus.5 The issue on
appeal is controlled by settled Delaware law.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFF]RMED.

BY THE COURT:

/s/ Randv J Hollana’
Justice

 

2 Mada'en v. Myers, 102 F.3d 74, 77 (3d Cir. 1996).

3 see 28 U.s.C.A. § 1915.

4 10 Del. C. § 8801(1) (emphasis added).

5 Walls v. Phelps, 2014 WL 279472, *2 (Del. Jan. 23, 2014).